Citation Nr: 1825762	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-38 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from February 1982 to March 2002.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 


FINDING OF FACT

The Veteran's bilateral hearing loss was at least as likely as not caused by his in-service exposure to acoustic trauma while on various flight lines and tarmacs.


CONCLUSION OF LAW

The criteria have been met for entitlement to service connection for bilateral hearing loss.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection generally requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veteran currently has bilateral hearing loss for VA purposes.  See July 2012 and October 2013 VA examinations (both diagnosed bilateral sensorineural hearing loss).  The Veteran had in-service exposure to acoustic trauma while on various flight lines and tarmacs.  See August 2015 correspondence (detailing noise exposure while stationed in the United States, the Netherlands, the Republic of the Philippines, France, and the United Kingdom of Great Britain and Northern Ireland).  Further, one of the Veteran's military occupational specialties (MOS) carries a high probability of noise exposure.  See February 2014 rating decision (MOS of Information Management Craftsman carries a high probability of noise exposure; MOS of Defense Attache carries a low probability of noise exposure); DD-214 (the Veteran served as an Information Management Craftsman for 11 years and 3 months, then served as a Defense Attache for 8 years and 9 months).  Based on the Veteran's consistent and credible reports about in-service noise exposure and his MOS data, the Board concedes in-service noise exposure.  Lastly, both the July 2012 and October 2013 examiners provided positive nexus opinions.  Based on the entrance examination showing normal audiological findings, the lack of a separation examination, the Veteran's description of his in-service noise exposure, the reported lack of in-service hearing protection, and the reported lack of any occupational or recreational noise exposure after separation, both examiners opined that the Veteran's bilateral hearing loss was at least as likely caused by his in-service noise exposure.  As such, the Board finds that service connection is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


